t c memo united_states tax_court charles b and teresa a thompson et al petitioners v commissioner of internal revenue respondent docket nos filed date john b turner and paul kingsolver for petitioners osmun r latrobe and michael j o'brien for respondent memorandum findings_of_fact and opinion vasquez judge these cases have been consolidated for trial briefing and opinion all section references are to the cases of the following petitioners are consolidated herewith state supply warehouse co douglas j von allmen tax_matters_person docket no douglas j and linda l von allmen docket no alexa olson a minor kimberly olson legal conservator docket no and bruce a and kimberly a olson docket no internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in docket no respondent issued a notice of final s_corporation administrative adjustment fsaa to douglas j von allmen tax_matters_person of state supply warehouse co state supply setting forth the following adjustments with respect to state supply's taxable_year item fsaa adjustment amount in dispute sales promotion covenant_not_to_compete dollar_figure big_number -0- dollar_figure during the tax_year state supply was an s_corporation not subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 all of respondent's adjustments to state supply flowed directly through to its shareholders' tax returns respondent determined the following deficiencies in and penalty on petitioners' federal_income_tax charles b and teresa a thompson--docket no year deficiency dollar_figure douglas j and linda l von allmen--docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure alexa olson a minor kimberly olson legal conservator--docket no year deficiency dollar_figure bruce a and kimberly a olson--docket no year deficiency dollar_figure respondent conceded the accuracy-related_penalty in docket no and petitioner in docket no has not argued and thus conceded the fsaa adjustment decreasing state supply's sales promotion deduction for the sole issue for decision therefore is whether state supply may amortize dollar_figure million or some lesser amount for covenants not to compete findings_of_fact state supply was incorporated under the laws of the state of oklahoma on date at the time of the filing of its petition state supply's principal_place_of_business was tulsa oklahoma during the taxable_year state supply was a corporation which elected to be taxed for federal_income_tax purposes under the provisions of subchapter_s of the internal_revenue_code_of_1986 as amended for the taxable_year state supply is controlled by the tefra notice and assessment procedures provided by sections douglas j von allmen was the tax_matters_person for during the taxable_year the shareholders of state supply were douglas j and linda l von allmen bruce a and kimberly a olson charles b and teresa a thompson alexa olson norman b and dale m cowgill frank j and janet f andress and richard j and regina l morrison petitioners charles b and teresa a thompson are husband and wife and resided in tulsa oklahoma at the time their petition was filed in this case petitioner alexa olson a minor kimberly olson legal conservator is an individual who resided in st louis missouri at the time of the filing of her petition herein petitioners douglas j von allmen hereinafter referred to as von allmen and linda l von allmen are husband and wife and resided in fort lauderdale florida at the time their petition was filed in this case petitioners bruce a olson and kimberly a olson hereinafter referred to as olson are husband and wife and resided in st louis missouri at the time their petition was filed in this case state supply's business state supply was engaged in the distribution of beauty supply products in the states of oklahoma arkansas missouri kansas illinois tennessee mississippi wyoming colorado new mexico and utah a territory which covered approximately percent of the u s population state supply as a master unless otherwise indicated descriptions pertain to the years in issue distributor of beauty supplies purchased from manufacturers hereinafter called suppliers for sale to subdistributors hereinafter called customers who then sold to beauty salons and licensed cosmetologists in state supply was one of four such master distributors in the country at the time of the acquisition described infra there were three principal suppliers from which state supply purchased products redken percent of state supply's sales matrix percent of state supply's sales and lamaur products percent of state supply's sales state supply had distribution agreements with approximately customers servicing approximately big_number beauty salons pursuant to distribution agreements between state supply and its customers either party to a distribution agreement could terminate the agreement without cause by giving days' prior written notice of such termination to the other party the distribution agreements did not prohibit the customers from buying from other sources state supply's shareholders at the time of the acquisition state supply had dollar_figure shares of common_stock issued and outstanding at the time of the acquisition robert f beaurline president of state supply owned big_number shares directly and big_number shares through his participation in the employee stock_option plan esop for a total of big_number shares approximately percent of all shares betty holliday hereinafter referred to as holliday chairman of the board_of directors of state supply owned with her husband clifford e holliday dollar_figure shares directly and dollar_figure shares through her participation in the esop for a total of dollar_figure shares approximately percent of all shares at the time of the acquisition there were shareholders including the esop which owned dollar_figure shares the shareholders other than the esop holliday and beaurline collectively owned big_number shares most of these shares were owned by customers of state supply prior covenant_not_to_compete in date state supply purchased the shares held by its previous president and founder of the company jim lewis for dollar_figure they also entered into an agreement and covenant_not_to_compete for which lewis was paid dollar_figure--in addition to the dollar_figure paid for his stock--over years group one capital and its principals group one capital inc group one was an investment_company specializing in the acquisition of businesses in manufacturing distribution servicing and retailing generally with sales in the range of dollar_figure to dollar_figure million group one was controlled by von allmen and olson von allmen graduated with an accounting degree from the university of kentucky with honors in he had experience the breakdown of shares stipulated to by the parties totals only big_number in public accounting with peat marwick mitchell and other accounting firms von allmen had substantial experience with purchasing operating and selling various types of businesses he had no personal contacts or experience in the beauty supply industry olson had an undergraduate degree from the university of michigan in economics and a master's degree in business from columbia university olson worked for the bank of new york for years part of the time as a vice president she was the primary person dealing with first national bank of cincinnati the bank in obtaining the acquisition loan described infra group one's offer to purchase state supply in early von allmen received a telephone call from a broker in springfield missouri advising him that state supply was for sale von allmen and olson conducted an investigation and analysis of the financial background of state supply the investigation based on his experience von allmen believed that the value of state supply as a distributor would be equal to three to five times trailing earnings which means the earnings in the prior year believing that state supply was a high risk company von allmen used a multiple in the range of 3-½ to times earnings in determining a price to offer for the shares von allmen learned through the investigation that state supply had pretax earnings_of approximately dollar_figure million on date group one offered in writing the offer to purchase all of the issued and outstanding_stock of state supply for dollar_figure million the offer proposed that the stock purchase be accomplished by a cash_merger the acquisition with a new corporation to be organized by von allmen and olson there were no provisions for covenants not to compete sometimes referred to as noncompete_agreements in the offer the offer provided that state supply would permit group one or its advisers full access to all of its properties books_and_records as may be reasonably requested the acquisition took place on date holliday and beaurline as potential competitors during their investigation of state supply von allmen and olson discovered that holliday had been with state supply for years since its inception and had developed extensive relationships with customers over those years as the right arm of the founder of state supply jim lewis holliday had sufficient money to go into competition with state supply after the sale of her stock to group one during the investigation von allmen discovered that beaurline had been in the beauty supply business for years had been with state supply for years knew the suppliers and customers very well was well known in the beauty supply industry and had served as master of ceremonies for manufacturers' sales meetings and beauty shows prior to joining state supply beaurline held positions with distributors and manufacturers in the beauty supply industry and had owned a distributorship called reliable beauty supply and a manufacturer's representative business called robert beaurline and associates after joining state supply beaurline was involved in marketing including implementing a monthly marketing publication and an aggressive trade_show presence he had strong personal relationships with the customers vendors and major suppliers beaurline had sufficient money to go into competition with state supply after the sale of his stock to group one before the sale of state supply if a customer had a serious problem the customer would call beaurline or holliday both beaurline and holliday had just bought new houses in the tulsa area the acquisition loan group one submitted a loan proposal to the bank the bank made the acquisition loan in date steve kieffner the vice president in charge of new business development at the bank in was involved in underwriting the acquisition loan as a condition of the acquisition loan the bank required that beaurline and holliday execute noncompete_agreements with state supply on date the bank prepared an internal credit memorandum which analyzed the proposed financing and evaluated the solvency of state supply after the sale the noncompete and employment agreements von allmen personally invested dollar_figure in cash and olson personally invested dollar_figure in cash in the acquisition of state supply both von allmen and olson personally guaranteed dollar_figure million of the acquisition loan of approximately dollar_figure after making the offer von allmen and olson concluded that they had to have noncompete_agreements from holliday and beaurline in order to lower the risk to their investment at the time of the acquisition von allmen was very concerned about what would happen if those two people beaurline and holliday would ever compete with us and i felt that i needed strong protection von allmen obtained legal advice on oklahoma law regarding the enforceability of noncompete_agreements von allmen was advised that under oklahoma law a company could not prevent competition under a noncompete agreement but instead could recover the moneys paid for the noncompete agreement von allmen believed that the amounts paid for the noncompete_agreements would have to be substantial because that was the only way he could be confident that beaurline and holliday would not compete von allmen believed beaurline and holliday could compete with state supply by setting up another business under another name von allmen had previous experience with a company called gen-co supply co where the president and every salesmen quit and set up their own business in competition with their former company von allmen believed that competition from beaurline and holliday after the sale would have put state supply into bankruptcy von allmen determined that we had absolutely no way to protect ourselves except to try to put in front of them beaurline and holliday a non-compete that had enough money in it that they thought that they had something to risk on the money and it wasn't worth the time on date von allmen wrote identical letters to beaurline and holliday proposing that 1-year employment agreements and 5-year noncompete_agreements be executed by them concurrently with the purchase of the outstanding shares of state supply the agreements stated that the purchase_price of the stock was dollar_figure million von allmen proposed that beaurline and holliday would each be paid dollar_figure per month the first months and dollar_figure per month for the last months for a total of dollar_figure each for the noncompete_agreements the attorneys for the parties to the acquisition philip kaplan seller's attorney and terry doverspike buyer's attorney negotiated the terms of the noncompete_agreements in correspondence dated july august and and date during the course of these negotiations kaplan was able to secure a stock pledge agreement and reduce the period of the noncompete agreement from years to years on date state supply and beaurline and holliday executed identical documents entitled non-compete agreement under the noncompete_agreements beaurline and holliday agreed among other things not to directly or indirectly enter into the business of distributing beauty supplies or any business or branch of business similar to the type of business conducted by the employer state supply at the date of this agreement within the states of oklahoma arkansas missouri kansas illinois tennessee mississippi wyoming colorado new mexico or utah for the 3-year period commencing date no one other than beaurline and holliday was offered a noncompete agreement also on date state supply executed employment agreements with beaurline and holliday under the employment agreements neither beaurline nor holliday had the authority or responsibility without prior approval of the board_of directors to hire or fire employees determine employee compensation or make capital expenditures the employment agreements could be terminated without cause by state supply and specifically acknowledged the existence of the noncompete_agreements the employment agreements provided that the employee shall devote his entire time attention and energies to the employer's business and shall not during the term one year of his employment be engaged in any other business activity whether or not such business activity is pursued for gain profit or other pecuniary advantage state supply's deductions for amortization of noncompete_agreements state supply on its u s income_tax return for an s_corporation forms 1120s claimed amortization deductions for the noncompete_agreements as follows taxable_year deduction claimed dollar_figure big_number big_number big_number the commissioner in his fsaa notice for the taxable_year disallowed in full the deductions claimed for amortization of the noncompete_agreements during the taxable_year all individual petitioners herein owned shares of the outstanding common_stock of state supply the commissioner mailed his notices of deficiency to the individual petitioners for the taxable_year which disallowed in full the amortization deductions claimed for the noncompete_agreements subsequent events prior to the acquisition beaurline and holliday were the president and chairman of the board respectively of state supply they continued in their respective offices for year after the acquisition of shares approximately months after the closing beaurline approached von allmen to request a change in the noncompete agreement so that beaurline could work for a close friend who owned one of state supply's major suppliers lamaur on date by letter from terry doverspike the noncompete agreement with beaurline was amended in order to allow him to work for lamaur on date holliday died of a heart attack opinion the sole issue in this case is how much if any petitioners may deduct for the covenants not to compete petitioners bear the burden_of_proof rule a a taxpayer generally may amortize intangible assets over their useful lives sec_167 91_tc_463 affd 919_f2d_1492 11th cir to be amortizable an intangible asset must have an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy 507_us_546 n a covenant_not_to_compete is an intangible asset that has a limited useful_life and therefore may be amortized over its useful_life 84_tc_21 61_tc_461 we must decide if any of the amount_paid for the covenants not to compete was a disguised payment for state supply's stock the amount a taxpayer pays or allocates to a covenant_not_to_compete is not always controlling for tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we strictly scrutinize an allocation if the parties do not have adverse tax interests because adverse tax interests deter allocations which lack economic reality 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 52_tc_255 affd per curiam 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir a covenant_not_to_compete must have economic reality ie some independent basis in fact or some arguable relationship with business reality so that reasonable persons might bargain for such an agreement 810_f2d_562 6th cir affg tcmemo_1985_53 294_f2d_52 9th cir affg 34_tc_235 o'dell co v commissioner supra pincite we shall first decide therefore if the noncompete_agreements had economic reality economic reality courts apply numerous factors in evaluating a covenant_not_to_compete these include a the grantor's ie covenantor's having the business expertise to compete b the grantor's intent to compete c the grantor's economic resources d the potential damage to the buyer posed by the grantor's competition e the grantor's contacts and relationships with customers suppliers and other business contacts f the duration and geographic scope of the covenant g enforceability of the covenant_not_to_compete under state law h the age and health of the grantor i whether payments for the covenant_not_to_compete are pro_rata to the grantor's stock ownership in the company being sold j whether the payments under the covenant_not_to_compete cease upon breach of the covenant or upon the death of the grantor and k the existence of active negotiations over the terms and value of the covenant_not_to_compete 897_f2d_334 8th cir affg in part and revg in part tcmemo_1988_173 84_tc_21 602_fsupp_444 d s c affd without published opinion 767_f2d_911 4th cir see beaver bolt inc v commissioner tcmemo_1995_549 and cases cited therein a grantor's business expertise respondent concedes that holliday and beaurline had considerable experience in the beauty supply business the record is replete with evidence that holliday and beaurline had the business experience necessary to compete effectively b grantor's intent to compete beaurline and holliday discussed whether they should agree to covenants not to compete they decided that noncompete_agreements would be acceptable only if the price was right for removing themselves from the beauty supply business for years beaurline credibly testified that he probably would have gone back into the beauty supply business after the sale of state supply c grantor's economic resources to compete holliday received approximately dollar_figure and beaurline approximately dollar_figure from their sale of stock in state supply based upon our review of state supply's business its tax returns and financial statements we find that the above amounts would have been sufficient to enable either holliday or beaurline to compete against state supply d potential damage to the buyer posed by the grantor's competition due to the nature of state supply's business buying finished products from a small number of suppliers and reselling them to an established group of customers without adding value strong relationships with the four major suppliers and the customers were crucial to the company's success holliday and beaurline had such relationships and the buyers did not von allmen reasonably believed that holliday and beaurline could have put state supply into bankruptcy had they competed we find that both holliday and beaurline possessed the ability to take a significant portion of state supply's business e grantor's contacts and relationships with customers suppliers and other business contacts it would be difficult to imagine grantors with stronger contacts and relationships with suppliers and customers indeed respondent concedes that grantors had good rapport with the suppliers and subdistributors f duration and geographic scope holliday's and beaurline's covenant applied to competition in the states where state supply conducted business for a period of years we find that these limits were reasonably drawn to keep them from competing with state supply g enforceability under state law the buyers were told by their attorney that the covenants would be virtually nonenforceable in equity and that their only recourse would be to obtain a refund of the moneys paid for the covenants respondent admits on brief that state law provided such a remedy h age and health of grantors respondent concedes that holliday and beaurline had no apparent health problems their age is not in the record i whether payments were pro_rata to the grantors' stock ownership although holliday owned approximately percent more stock than beaurline she received the same amount under the noncompete_agreements as beaurline these non-pro rata payments indicate that something other than stock was purchased j whether payments cease upon breach or upon the death of a grantor the noncompete_agreements called for payments to be made into escrow in the event of the grantors' breach however the payments were to be continued upon the death of a grantor this factor supports respondent k active negotiations over terms and value there were active negotiations over the terms of the covenants the term was lowered from to years the value of the covenant does not appear to have been the subject of negotiation based upon the above analysis we hold that the noncompete_agreements had economic reality the evidence on this point on petitioners' behalf is overwhelming value of the noncompete_agreements the parties each called expert witnesses to give their opinions about the value of the covenants as the trier of fact we must weigh the evidence presented by the experts in light of their demonstrated qualifications in addition to all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 however we are not bound by the opinion of any expert witness when that opinion is contrary to our judgment 227_f2d_753 6th cir affg tcmemo_1954_139 84_tc_722 we may accept or reject expert testimony as we find appropriate in our best judgment 304_us_282 102_tc_149 a respondent's expert respondent's expert paul h meade is a valuation engineer for the internal_revenue_service irs and a registered professional engineer licensed in the state of oklahoma he has a bachelor of science degree in industrial engineering from oklahoma state university mr meade concludes that the covenants had at best a nominal value mr meade first valued state supply by using a discounted future earnings method which calculates the present_value of a base level of earnings the starting point for mr meade's calculation is the base level of earnings_of dollar_figure which he took from the initial credit memorandum prepared by the bank the base number is not an historical earnings number but simply the base level of return which was required by financial_institution sic in order to make the acquisition loan to the buyers mr meade does not tell us why this number has any significance or why it should form the basis of his calculations mr meade concludes that state supply's discounted future earnings stream is worth dollar_figure he then adds to that number the amount of state supply's cash or cash equivalents in excess of the amount deemed needed for this type of business dollar_figure million and arrives at a rounded value of dollar_figure million as the fair_market_value of state supply mr meade's entire analysis of the covenants' value is as follows consideration of the allocation to the covenants in regard to the fair_market_value of the stock value of state supply when the net price paid for both stock and covenant s is dollar_figure million mr meade's calculation of the cash required to purchase the stock and the discounted cost of the covenants leaves at best a nominal value for allocation to the covenants b petitioners' expert petitioners' expert mark l mitchell is a principal in business valuation services inc he holds a master of business administration degree in finance and bachelor of science degrees in mathematical sciences and economics and systems analysis all from southern methodist university he is a member of the association for investment management and research a member of the dallas association of investment analysts and a senior member of the american society of appraisers mr mitchell utilized a discounted cash-flow model to determine the value of state supply assuming the presence of the noncompete_agreements he concludes that state supply is worth dollar_figure both parties' experts agree on the value of state supply with the covenants in place to value the noncompete_agreements mr mitchell calculated the value of state supply without them and subtracted that value from the previously determined value of state supply with the noncompete_agreements in order to calculate the value of state supply without the noncompete_agreements mr mitchell made assumptions concerning the impact that competition from holliday and beaurline would have and the probability of that competition by using the bank's base level of return number of dollar_figure a number the bank calculated assuming the existence of the noncompete_agreements respondent's expert has perhaps inadvertently valued state supply with the noncompete_agreements in place taking place in each of the first years after the sale the end result was that mr mitchell valued the noncompete_agreements in the aggregate at dollar_figure which he rounded up to dollar_figure million effect of employment agreements on valuation respondent's main argument5 against the petitioners' expert valuation of the noncompete_agreements is that the employment agreements entered into by holliday and beaurline effectively prevented any possibility of competition for the year they were in effect once the possibility of competition is eliminated for the first year after the sale respondent argues that even petitioners' expert calculations would only support a value of dollar_figure for the noncompete_agreements the highest risk of competition coming in the first year after the sale respondent is mistaken we dealt with this argument in 79_tc_72 affd aftr 2d ustc par 10th cir the fact that moses grantor of the covenant signed an employment contract with peterson inc for the duration of his covenant_not_to_compete is entitled to weight but is not determinative 52_tc_18 there was alway sec_5 incredibly respondent argues that petitioners' expert report should be ignored since it was prepared for tax purposes and for this specific litigation we should hope so see rule f respondent's expert report was prepared under like circumstances the possibility that moses or peterson inc could breach the employment contract or that moses could be terminated for cause in either case he could absent a covenant_not_to_compete have engaged in competition furthermore the fact that the employment contract contained its own restrictive covenant is of no moment since moses testified that the employment contract and covenant_not_to_compete were both part and parcel of the stock-sale transaction we find that the noncompete_agreements and the employment agreements which were entered into at the same time and refer to each other are part and parcel of the stock-sale transaction we shall give the existence of the employment contracts some weight in our considerations but contrary to respondent's arguments they are not determinative in considering the possibility of competition in the first year conclusions as to value we found respondent's expert report to be of no assistance we agree with the criticisms contained in petitioners' expert rebuttal reports6 that among other deficiencies mr meade's expert report a treated the cash equivalents in state supply inconsistently including them for valuation purposes but excluding them when calculating the net price paid_by the buyers and b contains no analysis of the factors to be considered in valuation of noncompete covenants as detailed in respondent's revrul_77_403 1977_2_cb_302 moreover mr meade's mr mitchell prepared a rebuttal report as did wendy e sharon a manager in the valuation services group at coopers lybrand l l p method of valuing the noncompete_agreements comparing the net price paid for the stock and the noncompete_agreements to the value of state supply is highly suspect mr meade offers no explanation or rationale for his methodology nor can we provide any mr meade's report as well as respondent's arguments that the noncompete_agreements had nominal value are antithetic to common sense the factors detailed above when we analyzed whether the noncompete_agreements had economic reality overwhelmingly establish a strong need and a corresponding high relative value for the noncompete_agreements we found petitioners' expert report to be helpful as it used a methodology for valuing the noncompete_agreements that was clear and logical see international multifoods corp v commissioner t c more importantly we believe the record shows that competition from beaurline and holliday could have destroyed state supply based on the record as a whole considering all of the facts and circumstances we hold that petitioners have met their burden of showing that the noncompete_agreements were worth at least dollar_figure million to reflect the foregoing decisions will be entered for petitioners in docket nos and decision will be entered under rule in docket no
